 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARNEY RAY WHITE,                                No. 1:18-cv-00911-DAD-EPG
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DISMISSING
14   DEPUTY LAU, et al.,                              THIS ACTION
15                      Defendants.                   (Doc. No. 22)
16

17          Plaintiff Darney Ray White is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          When plaintiff’s original complaint was filed on July 5, 2018, plaintiff was incarcerated in

21   the Fresno County Jail. (Doc. No. 1.) Plaintiff has not filed a notice of change of address, and

22   plaintiff’s address of record therefore remains Fresno County Jail.

23          On March 18, 2019, the court adopted the assigned magistrate judge’s findings and

24   recommendations, recommending that this action proceed only on plaintiff’s claim of excessive

25   use of force against defendants Deputy Lao and Deputy Gonzalez. (Doc. No. 21.) The court

26   served plaintiff by mail at his address of record on March 18, 2019, but that mail was returned to

27   the court as undeliverable, return to sender – unable to forward, on April 1, 2019. Plaintiff was

28   required by rule to file a notice of change of address by June 10, 2019, and he did not do so.
                                                      1
 1          Accordingly, on September 11, 2019, the assigned magistrate judge issued findings and

 2   recommendations, recommending this action be dismissed without prejudice due to plaintiff’s

 3   failure to prosecute this action. (Doc. No. 22.) Those findings and recommendations were served

 4   on plaintiff by mail at his address of record, but that mail was also returned to the court as

 5   undeliverable, not in custody, on September 11, 2019. Plaintiff was given twenty-one (21) days

 6   in which to file any objections to the pending findings and recommendations. (Id. at 3.) No

 7   objections to the pending findings and recommendations have been filed with the court, and the

 8   time for doing so has expired. Plaintiff has failed to file a notice of change of address as required,

 9   or otherwise communicate with the court regarding this action.

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

12   findings and recommendations are supported by the record and by proper analysis.

13          Accordingly:

14          1.      The September 11, 2019 findings and recommendations (Doc. No. 22) are adopted

15                  in full;

16          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to prosecute

17                  this action; and

18          3.      The Clerk of the Court is directed to close this case.

19   IT IS SO ORDERED.
20
        Dated:     December 11, 2019
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
